internal_revenue_service department of the treasury washington dc vie sts contact person tl telephone number in reference to op e eo t date dec i998 po ein legend r u a l t dear sir or madam this is in reply to your letter of date as supplemented by your letter of june effect on your tax exempt status of engaging in certain proposed activities regarding the you were established to assist the local housing authority to find housing for low to moderate income families and elderly persons c within the meaning of sec_509 a you have been recognized as exempt under section of the internal_revenue_code and are a public charity of the code the state within which you are located has established a to help address housing and other development issues fund through providing funding and other assistance to eligible is administered by a council metropolitan area municipalities which establishes the requirements and guidelines for uses of the funds and operation of projects you intend to support a a the city in which you are located has elected to participate it has developed a housing action plan and you have in a represented that this plan relies heavily on you to implement the program directors and the remaining authority your board shall always be residents of the city council appoint sec_2 members of your board_of are appointed by the city housing in addition at least a majority of the members of b the city has recently designed new housing initiatives a home buyer program and two slightly different basic home improvements programs re the homebuyer program was established to provide loans for down payment and closing cost assistance to low and moderate to the income homebuyers income levels of the participants the amount of the loan and the the property must be located anywhere within terms of the loan the city limits with c there are certain requirements as to be operated in conjunction the program is the second program provides funds for basic home improvements a home by low or the funds can be used for energy undertaken in conjunction with the purchase of moderate income homebuyers efficiency improvements mechanical electrical plumbing structural exterior improvements code compliance and accessibility or specialized improvements for persons with disabilities improvements to the structure requirements as amount of the loan and the terms of the loan bear interest c again there are certain to the income levels of the participants the funds may not be used for decorative or cosmetic this program is also operated in conjunction with these loans will the third program is to provide funds to existing low and again moderate income homeowners needing to undertake basic repairs to their homes such as windows roofing furnaces painting levels of the participants the amount of the loan and the terms a deferred repayment loan secured of the loan by a second mortgage and will bear interest augment a currently existing program funded by community development building grants funds there are certain requirements as this program is this program is siding and to the income to in your letter of date you requested that we give no further consideration to another program called the housing purchase and substantial rehabilitation program because details involving this program are not yet available letter your requested a ruling concerning the proposed amendment to your articles of incorporation because they currently limit the city within your activities to which you are located and you wish to expand your activities into other parts of a particular section of in this same the city b you have requested the following rulings the program to provide funds for basic whether your participation in the proposed homebuyer assistance program and the program to provide improvements in newly purchased homes funds for basic improvements for current homeowners is related to the accomplishment of your exempt purposes and will not adversely the code as affect your tax exempt status under section so0l a an organization described in sec_501 of re whether your participation in the proposed homebuyer assistance program the program to provide funds for basic improvements in newly purchased homes and the program to provide funds for basic improvements for current homeowners is related to the accomplishment of your exempt purposes and will not adversely affect your status a sec_509 of the code an organization described in section whether the revenues received by you from the participation in the proposed homebuyer assistance program the program to provide funds for basic improvements in newly purchased homes and the program to provide funds for basic improvements for current homeowners are substantially related to the accomplishment of your charitable purposes and will not subject you to unrelated_business_income_tax and whether the expansion of the boundaries within the city in which you will carry on your programs will not adversely affect your tax exempt status under sec_501 organization described in sec_509 the code as of an sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 organization will not be insubstantial part of exempt_purpose its activities is not in furtherance of so regarded if more than an of the code it engages an an sec_1 c -1 d of the regulations provides that the term charitable is used in its generally accepted legal the term includes among other organizations those sense operating relieve the poor and distressed or of the underprivileged to lessen the burdens of government to lessen neighborhood tension or to eliminate prejudice and discrimination and to combat community deterioration sec_509 of the code provides an exception from classification as described in sec_170 a and viii a private_foundation for organizations other than in clauses vii re sec_170 a v of the code for the purposes of deductibility lists governmental units which are defined in sec_170 united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes as including a state a possession of the sec_509 of the code provides an exception from in general are organized and operated exclusively for the a private_foundation for certain organizations to perform the functions of or to carry out the one or more specified organizations described in classification as which benefit of purposes of paragraph or sec_1_509_a_-4 of the regulations describes in detail the nature of the a relationship and the various activities an organization described in sec_509 carry on can sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of profits derived to the exercise or performance by such organization of function constituting the basis for its exemption under sec_501 its charitable educational or other purpose or the sec_1_513-1 i of the regulations provides that except in certain instances gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business the information you have submitted establishes that you were recognized as exempt under sec_501 c you act to assist the city and local housing authority in providing housing to low to moderate income families and elderly persons under certain government mandated housing initiatives you are controlled by the local city and its housing authority the state has developed new housing initiatives and you propose to assist the city and housing authority take advantage of these of the code because ay - qu6 re your current articles of incorporation limit the area programs within which you can operate and because these initiatives are boarder based you have proposed to amend your governing instrument to expand the boundaries within the city in which you will operate a review of the materials you have submitted regarding the new housing initiatives establishes that participation in these programs will merely be an extension of the current programs upon which your exemption under sec_501 therefore any income derived therefrom will be considered exempt_function_income is based accordingly based upon the information you have submitted we have concluded that your participation in the proposed homebuyer assistance program the program to provide funds for basic improvements in newly purchased homes improvements for current homeowners is related to the accomplishment of your exempt purposes and will not adversely affect your tax exempt status under sec_501 an organization described in section sol c and the program to provide funds for basic of the code as your participation in the proposed homebuyer assistance program the program to provide funds for basic improvements in newly purchased homes improvements for current homeowners is related to the accomplishment of your exempt purposes and will not adversely affect your status a sec_509 of the code an organization described in section and the program to provide funds for basic the revenues received by you from the participation in the proposed homebuyer assistance program the program to provide funds for basic improvements in newly purchased homes program to provide funds for basic improvements for current homeowners are received during the performance of your exempt charitable functions and will not subject you to unrelated_business_income_tax and the and the expansion of the boundaries within the city in which you will carry on your programs will not adversely affect your tax exempt status under sec_501 organization described in sec_509 a of the code or an as this ruling is directed only to the organization that the code provides that it requested it may not be used or cited as precedent sec_6110 of c0 re we are informing your key district_director of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely yours nigned garland a cass garland a carter chief exempt_organizations technical branch
